EXHIBIT 10-5

ASSIGNMENT OF SALE AGREEMENT

THIS ASSIGNMENT OF SALE AGREEMENT is made this 31st day of October, 2012, by and
between TNP ACQUISITIONS, LLC, a Delaware limited liability company
(“Assignor”), and TNP SRT LAHAINA GATEWAY, LLC, a Delaware limited liability
company (“Assignee”).

W I T N E S S E T H:

THAT, for and in consideration of the sum of ten dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s rights, title, and interest in, to, and under that
certain Sale Agreement (the “Agreement”) dated June 14, 2012, as amended, by and
between Central Pacific Bank, a Hawaii corporation as sellers, and Assignor, as
purchaser, in connection with the acquisition of the property described in the
Agreement.

Assignee, as evidenced by its signature hereto, agrees to assume and perform the
obligations of Assignor under the Agreement.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

ASSIGNOR:   TNP ACQUISITIONS, LLC,     a Delaware limited liability company    
By:  

Thompson National Properties, LLC

Its Sole Member

            By:  

/s/ Stephen Corea

      Name:   Stephen Corea       Its:   SVP Acquisitions   ASSIGNEE:   TNP SRT
LAHAINA GATEWAY, LLC,   a Delaware limited liability company   By:  

TNP SRT Lahaina Gateway Mezz, LLC, a Delaware

limited liability company

Its Sole Member

  By:  

TNP SRT Lahaina Gateway Mezz Holdings, LLC, a

Delaware limited liability company

Its Sole Member

    By:   TNP SRT Lahaina Gateway Holdings, LLC,      

a Delaware limited liability company,

its Sole Member

      By:  

TNP Strategic Retail Operating

Partnership, LP, a Delaware limited

partnership

its Sole Member

    By:  

TNP Strategic Retail Trust,

Inc., a Maryland corporation,

its general partner

    By:  

/s/ Dee Balch

      Name:   Dee Balch       Its:   CFO  

 

2